Contact Information: Tracey T. Travis Senior Vice President and Chief Financial Officer Polo Ralph Lauren Corporation 650 Madison Avenue New York, NY 10022 1-212-318-7232 (telephone) 1-212-813-7705 (facsimile) July 1, 2010 Ms. Tia Jenkins U.S. Securities and Exchange Commission Office of Beverages, Apparel and Health Care Services treet, N.E. Washington, D.C. 20549-7010 Re: Polo Ralph Lauren Corporation Form 10-K for Fiscal Year Ended April 3, 2010 Filed June 2, 2010 File No. 001-13057 Dear Ms. Jenkins: We are writing in response to the comments contained in the letter from the staff (the “Staff”) of the U.S. Securities and Exchange Commission (the “Commission”) to Mr. Ralph Lauren, Chairman of the Board and Chief Executive Officer of Polo Ralph Lauren Corporation (the “Company”) dated June 24, 2010 (the “Comment Letter”) regarding the above referenced filing. The Staff’s comments and related responses from the Company are set forth below and are keyed to the sequential numbering of the comments used in the Comment Letter. In responding to the Staff’s comments, we acknowledge that: ● the Company is responsible for the adequacy and accuracy of the disclosure in the filing; ● Staff comments or changes to disclosure in response to Staff comments do not foreclose the Commission from taking any action with respect to filing; and Ms. Tia Jenkins U.S. Securities and Exchange Commission July 1, 2010 Page 2 ● the Company may not assert Staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Form 10-K for Fiscal Year Ended April 3, 2010 Consolidated Financial Statements Notes to Consolidated Financial Statements Note 3 – Summary of Significant Accounting Policies Cost of Goods Sold and Selling Expenses, F-8 1. We note that you record costs such as picking, packing, warehousing and order charges as a component of selling, general and administrative costs.In order to enhance an investor’s understanding of your distribution costs, please confirm in future Exchange Act filings you will quantify such costs that are not recorded within costs of goods sold. Response: We note the Staff’s comments and, in future Exchange Act filings, we will quantify our distribution costs that are not recorded within costs of goods sold. *** If the staff wishes to discuss our response to the Comment Letter, please contact me at 212-318-7232. Sincerely, /s/ Tracey T. Travis Tracey T. Travis Senior Vice President and Chief Financial Officer
